DANIEL, Chief Judge.
The defendant, pro se, appeals the summary .denial of his post-conviction motion filed pursuant to Florida Rules of Criminal Procedure 3.850. The motion alleges defendant’s trial counsel was ineffective in failing to impeach the victim’s testimony with the victim’s prior felony record. We remand to the trial court for either attachment of records which refute the defendant’s allegation on this ground, or for the trial court to hold an evidentiary hearing regarding this claim.
REVERSED and REMANDED.
*965W. SHARP, J., concurs.
COWART, J., dissents without opinion.